     Case: 1:20-cv-04270 Document #: 88 Filed: 06/09/21 Page 1 of 1 PageID #:523

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Illinois State Rifle Association, et al.
                                           Plaintiff,
v.                                                         Case No.: 1:20−cv−04270
                                                           Honorable Mary M. Rowland
Brendan F. Kelly, et al.
                                           Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 9, 2021:


       MINUTE entry before the Honorable Mary M. Rowland: In light of this Opinion,
Robinson, LaVallie, and Sorenson are terminated as plaintiffs in this case. The Clerk of
the Court is directed to modify the case caption as follows: Marszalek et al. v. Kelly et al.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
